

115 HR 2114 IH: To require the Secretary of the Treasury to implement security measures in the electronic tax return filing process to prevent tax refund fraud from being perpetrated with electronic identity theft.
U.S. House of Representatives
2017-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2114IN THE HOUSE OF REPRESENTATIVESApril 20, 2017Mr. Yoho introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Secretary of the Treasury to implement security measures in the electronic tax
			 return filing process to prevent tax refund fraud from being perpetrated
			 with electronic identity theft.
	
		1.Implementation of security measures in electronic tax return filing process to prevent tax refund
			 fraud
 (a)In generalAfter the completion of the one-year pilot program under subsection (b) and taking into account the recommendations submitted with respect to such program, the Secretary of the Treasury shall implement security measures in the electronic tax return filing process designed to prevent tax refund fraud involving electronic identity theft.
			(b)Pilot program
 (1)In generalThe Secretary of the Treasury shall establish and carry out a one-year pilot program to implement security measures in the electronic tax return filing process in select counties across the United States where tax refund fraud involving electronic identity theft is most prevalent. Such measures shall include the use of security questions which allow for electronic matching of the answers to such questions to establish the identity of the taxpayer before the electronic filing of a tax return by such taxpayer.
 (2)RecommendationsAfter the completion of the one-year pilot program under paragraph (1), the Secretary of the Treasury shall submit recommendations to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on how to expand the process nationwide.
				